— Appeal by defendant from two amended judgments of the County Court, Suffolk County (Mallon, J.), both rendered September 8, 1983, adjudicating him, upon his pleas of guilty, to be in violation of probation, and imposing sentences of imprisonment.
Amended judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur.